CORRECTED
DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on the recent set of claims submitted by Scott W. Brim (Reg. No. 51,500) on 05/12/2022.
The application has been amended as follows: 
Claims 2-3 and 6-10 are cancelled.
Claims 1-12 are amended as follows:

	Regarding Claim 1, 
1. (Previously Presented) An unmanned aerial vehicle configured to capture images of an overhead line, the unmanned aerial vehicle comprising: 
a light detection and ranging (LIDAR) system; 
a laser range finder (LRF); 
a camera where a distance to a focal point where the camera is in focus is fixable; 
a gimble configured to change an orientation of the camera; and 
a hardware controller comprising a processor that is mounted on the unmanned aerial vehicle and that is configured to: 
detect an overhead line using the LIDAR system and the laser range finder;
automatically navigate the unmanned aerial vehicle to a position indicated by three-dimensional coordinate data;
control the gimble to set the camera so as to capture images in an immediately downward direction; 
automatically navigate the unmanned aerial vehicle so as to move along the overhead line at a constant speed between two adjacent towers while keeping a distance with respect to the overhead line detected by the controller to be constant at a predetermined distance above the overhead line as measured by the LIDAR system and the laser range finder while capturing images of the overhead line between two adjacent towers with the camera.  

Regarding Claim 2, 
2. (Canceled).  

Regarding Claim 3, 
3. (Canceled).  

Regarding Claim 4, 
4. (Original) The overhead line image capturing system according to claim 1, wherein the unmanned aerial vehicle is a multi-copter.  

Regarding Claim 5, 
5. (Currently Amended) The overhead line image capturing system according to claim 1 [[2]], wherein the distance to the focal plane where the camera is in focus is set to a distance equal to the predetermined distance when capturing images of the overhead line.  

Regarding Claims 6-10, 
6-10. (Canceled).  
  
Regarding Claim 11, 
11. (Previously Presented) An overhead line image capturing method for capturing images of an overhead line using an unmanned aerial vehicle, 
the unmanned aerial vehicle having a light detection and ranging (LIDAR) system, a laser range finder (LRF), a camera, a gimble configured to change an orientation of the camera, and a hardware controller comprising a processor that is configured to detect an overhead line and to automatically navigate the unmanned aerial vehicle mounted thereon, 
the overhead line shooting method comprising: 
fixing, with the processor, a distance to a focal plane where the camera is in focus;
detecting, with the processor, an overhead line using the LIDAR system and the laser range finder; 
automatically navigating, with the processor, the unmanned aerial vehicle to a position indicated by three-dimensional coordinate data; 
-3-controlling, with the processor, the gimble to set the camera so as to capture images in an immediately downward direction; 
automatically navigating, with the processor, the unmanned aerial vehicle so as to move along the overhead line at a constant speed between two adjacent towers while keeping a distance with respect to the overhead line detected by the controller to be constant at a predetermined distance above the overhead line as measured by the LIDAR system and the laser range finder while capturing images of the overhead line between two adjacent towers with the camera. 

Regarding Claim 12, 
12. (Previously Presented) The overhead line shooting method according to claim 11, wherein: the distance to the focal plane where the camera is in focus is set to the same distance as the predetermined distance. 

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claim(s) 1 and 11, the closet prior art does not specifically teach or reasonably suggest a camera where a distance to a focal point where the camera is in focus is fixable; a gimble configured to change an orientation of the camera; detect an overhead line using the LIDAR system and the laser range finder; automatically navigate the unmanned aerial vehicle to a position indicated by three-dimensional coordinate data; control the gimble to set the camera so as to capture images in an immediately downward direction. Dependent claims 4-5 and 12 are allowed for the reasons concerning the independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 4-5, and 11-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        09/14/2022